Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…an intermediate amplifier having a first input coupled to said first output of said error amplifier, a second input coupled to said second output of said error amplifier, and an output; a buffer amplifier having a first input coupled to said output of said intermediate amplifier, and an output for providing the drive signal; and a compensation network having a first terminal coupled to said first input of said intermediate amplifier, and a second terminal coupled to said output of said intermediate amplifier, wherein said compensation network pushes a frequency of a pole created by a parasitic capacitance at an input of said buffer amplifier to a higher frequency based on a gain of said intermediate amplifier.”.	Regarding claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…said intermediate stage includes a compensation network for providing a pole splitting effect to said differential signal and said first output signal; and a buffer stage responsive to said first output signal, having an output for providing a buffered signal, wherein said compensation network pushes a frequency of a pole created by a parasitic capacitance at an input of said buffer stage to a higher frequency based on a gain of said intermediate stage; an output stage responsive to said buffered signal, having an output for providing an output voltage; and a feedback stage for providing said feedback signal in response to said output voltage.”.	Regarding claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…adjusting said intermediate signal with a capacitance between said negative component of said differential signal and said intermediate signal, amplifying said intermediate signal to provide a buffered signal, wherein said adjusting comprises pushing a frequency of a pole created by a parasitic capacitance associated with amplifying said intermediate signal to a higher frequency based on a gain of said amplifying said differential signal; and generating said output voltage using said buffered signal.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838